DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
		Applicant’s amendment and remarks filed August 4, 2022, are responsive to the office action mailed August 19, 2021, and notice of non-responsive amendment mailed May 4, 2022.  Claims 1-18 were previously pending and have been cancelled.  Claims 19-40 are new.  Claims 19-40 are therefore currently pending and considered in this office action.
Pertaining to objection to the specification in the previous office action
		The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The cancellation of claims 1-18 has rendered moot the previous objection and it is withdrawn.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-18 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The cancellation of claims 1-18 has rendered moot the previous rejection of those claims.
Claims 1-18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The cancellation of claims 1-18 has rendered moot the previous rejection of those claims.
Pertaining to rejection under 35 USC 102 in the previous office action
Claims 1-18 were rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nickolov et al. (Paper No. 20210720; Patent No. US 8,429,630 B2). The cancellation of claims 1-18 has rendered moot the previous rejection of those claims.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims recite inter alia
“each portal is associated with a predetermined tier of a hierarchy where a top tier of the hierarchy is associated with the service provider and each subsequent lower tier of the hierarchy is associated with a plurality of customers of an enterprise of a plurality of enterprises associated with a tier of the hierarchy.”  Claim 19.

The specification does not introduce “a predetermined tier,” “an enterprise,” or “a plurality of enterprises.”  It is therefore for example unclear if “associated with the service provider” is intended to be the predetermination itself.  This would be counter to the most reasonable understanding that would be given by a person of ordinary skill in the art because identifying an element of the claim as having been “predetermined” would normally be understood to mean that it has already been determined prior to its appearance in the claim itself.  There is no description of such predetermination however because the term has not been introduced in the description. This issue pervades the claims as many of the elements are referred to as having been predetermined, but there is no predetermination, nor any “determination” for that matter, described in the specification.  The specification also fails to introduce the term “enterprise” in any context yet it appears in many contexts throughout the claims.  It is not self-evident what any of those terms are intended to designate.  Additional terms not introduced in the specification, including determinations or predeterminations not identified, are: predetermined portal, predetermined activity, predetermined subset of the plurality of customers, subset of the plurality of enterprises, predetermined subset of the plurality of physical computing resources (or any subset for that matter), predetermined period of time, predetermined portion of the physical computing resources, subset of the customers of the plurality of customers who are customers of the enterprise, predetermined subset of the physical computing resources, employee (as in “each user of the one or more users is an employee of the customer”), etc..  Finally, there is no identification of what applicant intends by “directly” in the phrase “directly configure the plurality of physical computing resources.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites inter alia
“each portal is associated with a predetermined tier of a hierarchy where a top tier of the hierarchy is associated with the service provider and each subsequent lower tier of the hierarchy is associated with a plurality of customers of an enterprise of a plurality of enterprises associated with a tier of the hierarchy.”

There is no clear description of what applicant intends by “a predetermined tier,” “an enterprise,” or “a plurality of enterprises.”  The terms previously identified above as not having been introduced in the specification are also rejected here because the terms not having been introduced, it is not readily determinable whether the features they intend to identify have themselves been described.   There is no description of the claimed predeterminations because the term itself has not been identified in the description. This issue pervades the claims as many of the elements are referred to as having been predetermined, but there is no predetermination, nor any “determination” for that matter, described in the specification.  The specification also fails to identify or describe the intended uses of the term “enterprise” in any context yet it appears in many contexts throughout the claims.  Additional elements not identified or described in the specification are inter alia: predetermined portal, predetermined activity, predetermined subset of the plurality of customers, subset of the plurality of enterprises, predetermined subset of the plurality of physical computing resources (or any subset for that matter), predetermined period of time, predetermined portion of the physical computing resources, subset of the customers of the plurality of customers who are customers of the enterprise, predetermined subset of the physical computing resources, etc..  Finally, there is no identification or description of what applicant intends by “directly” in the phrase “directly configure the plurality of physical computing resources.”  Similar objections and rejections were directed to the cancelled claims in the previous claim listing.
		Claim 21 recites
“each user of the one or more users is an employee of the customer of the plurality of customers associated accessing that portion of the physical computing resources purchased by the customer of the plurality of customers without paying for access to that portion of the physical computing resources.”

		This is not described in the specification.  As noted above “employee” is not introduced in the description and has not previously appeared in the claims.  It is noted that limitations in dependent claims that further limit these elements are also rejected on the same grounds though each claim is not explicitly recited herein.  The recitation of limitations not disclosed or described in the specification is pervasive throughout the claim listing.
		The subject matter recited above does not conform to the disclosure in a manner such that a person of ordinary skill in the art would recognize the invention as being that described in the specification. A review of the disclosure does not reveal the claimed subject matter. It is noted that this is not an enablement rejection. Applicant's failure to include any clear description, meaningful structure, or algorithm, as indicating what these claim elements are raises questions whether applicant truly had possession of these features at the time of filing.
		"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term.
		To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B. V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Gath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
		An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwod v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
		The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163.l(A)).
		If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above the claims contain many indefinite and relative terms that are not introduced, identified, or described in the claims or the disclosure.  There is no clear description, for example, of what applicant intends by the recitations “a predetermined tier,” “an enterprise,” or “a plurality of enterprises,” in claim 19.  As explained above these terms are not defined in the claims, the specification does not provide a standard for ascertaining the requisite degree or intended meanings thereof, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear, for example, if “associated with the service provider” is intended to be the predetermination itself.  This would be counter to the most reasonable understanding that would be given by a person of ordinary skill in the art because identifying an element of the claim as having been “predetermined” would normally be understood to mean that it has already been determined prior to its appearance in the claim itself.  This issue pervades the claims as many of the elements are referred to as having been predetermined, but there is no predetermination, nor any “determination” for that matter, described in the specification.  Additional indefinite and relative terms are, inter alia, predetermined portal, predetermined activity, predetermined subset of the plurality of customers, subset of the plurality of enterprises, predetermined subset of the plurality of physical computing resources (or any subset for that matter), predetermined period of time, predetermined portion of the physical computing resources, subset of the customers of the plurality of customers who are customers of the enterprise, predetermined subset of the physical computing resources, etc..  As explained above these terms are not defined in the claims, the specification does not provide a standard for ascertaining the requisite degree or intended meanings thereof, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Finally, there is no indication what applicant intends by “directly” in the phrase “directly configure the plurality of physical computing resources.”
		Claim 20 recites 
“a customer of the plurality of customers within the predetermined tier of the hierarchy is an enterprise of the plurality of enterprises within the another predetermined tier of the hierarchy such that the customer of the plurality of customers within the predetermined tier of the hierarchy is an enterprise of the plurality of enterprises…”.

This recitation appears to repeat itself and makes no clear sense.  The claim also recites for example
“each enterprise of the plurality of enterprises is a customer of the plurality of customers and purchases via a portal of the plurality of portals associated with it for a predetermined period of time a predetermined subset of the plurality of physical computing resources from one or more other enterprises of the plurality of enterprises;”

“each customer of the plurality of customers is an enterprise of the plurality of enterprises for customers in a lower tier of the hierarchy and purchases via another portion of the plurality of portals for another predetermined period of time another predetermined subset of the plurality of physical computing resources from one or more enterprises of the plurality of enterprises;” and

“each user of the plurality of users is a customer of the plurality of customers associated with an enterprise of the plurality of enterprises associated with a tier of the hierarchy tier of the hierarchy.”

Throughout the claims the distinction between customers and enterprises is repetitively obfuscated and there being no description in the claims or specification of any relationship between them and no mention of enterprises at all, the limitations requiring an understanding of what applicant intends by enterprises and any relationship between customers and enterprises, are indecipherable.  In the last example applicant inserts the term user into the convoluted relationship, now appearing to intend all three terms to be interchangeable.
		Claims 36-37 and 39-40 recite “only the top tier of the hierarchy can directly configure the plurality of physical computing resources.”  Again, “directly” is an undefined term the meaning of which is not clear in the claimed context and it therefore renders the claims indefinite.  The term “directly” is not defined by the claim, the specification does not provide a standard for ascertaining the meaning or requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 39-40 recite the limitation "the plurality of physical resources.”  There is insufficient antecedent basis for this limitation in the claims.  Applicant may have intended to recite, “the plurality of physical computing resources.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 19-40 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nickolov et al. (Paper No. 20210720; Patent No. US 8,429,630 B2).
Nickolov teaches all of the limitations of claims 1-18.  For instance, Nickolov discloses a distribution system for offering virtual products and services to clients over a distributed network including instantiations of virtual machines.  Nickolov further discloses, regarding:
Claim 19. A method comprising:
●	providing a plurality of physical computing resources connected to a communications network managed by a service provider (claim 1; see at least abstract);
●	providing upon a remote server connected to the communications network a cloud software application supporting a plurality of portals, each portal supporting a plurality of activities with each activity relating to a provisioning of computing resources associated with the plurality of physical computing resources and each portal is associated with a predetermined tier of a hierarchy where a top tier of the hierarchy is associated with the service provider and each subsequent lower tier of the hierarchy is associated with a plurality of customers of an enterprise of a plurality of enterprises associated with a tier of the hierarchy (claim 19; see at least abstract “network … server grids which are deployed different geographic locations. … grids may be operable to provide on-demand, grid and/or utility computing resources for hosting various types of distributed applications.  … application made up of distinct components (e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments,” figs. 1-18, c22:12-24 “the MAIN 3670, which includes the top-level structure,” c31:39-48 “the application is a hierarchical structure of composite appliances and is itself a composite appliance,” c35:60-67 “a hierarchical repository, organized by entity”);	●	providing a user of a plurality of users with access to a predetermined portal of the plurality of portals within a graphical user interface upon a computer system connected to the communications network (claim 19; see at least figs. 2A, 3-15, 19, 21, 24, 82; c3:30-41 “user or client computer systems may be operable as individual terminals for providing 40 interfaces with the mainframe computing cloud”);	●	receiving from the user of the plurality of users one or more inputs via a user interface of the computer system relating to a predetermined activity of the plurality of activities associated with the predetermined portal of the plurality of portals (claim 19; see at least figs. 2A, 7, 15, 19; c12:1-12 “user dashboard page(s) may include various functionality for 10 allowing the user to perform a variety of operations”);	●	transmitting the one or more inputs made by the user via the user interface of the computer system to the remote server (claim 19; see at least c38:54-c39:5 describing a user designed application running on a remote server and the user submitting requests through the application.);	●	performing upon the remote server the predetermined activity of the plurality of activities (claim 19; see at least c38:54-c39:5 describing a user designed application running on a remote server); and	●	automatically managing with the cloud software application upon the remote server the plurality of physical computing resources in dependence upon the inputs from the plurality of users within the plurality of portals relating to the plurality of activities (claim 19; see at least figs. 1, 2A, 2C, 30; c4:1-14 “managing use of virtualized computing resources implemented in a computing network; exchange systems for renting or leasing computing resources provided over a computing network;… computing resources for use in deployment of one or more distributed applications at one or more server grids of a computing network; … one or more distributed applications 10 at one or more server grids of a computing network”).

Claim 20. The method according to claim 19, further comprising:
providing each customer of the plurality of customers within a predetermined tier of the hierarchy with access to a predetermined portal of the plurality of portals associated with that tier of the hierarchy via a graphical user interface (GUI) upon a first computer system connected to the communications network (claim 20; see at least figs. 2A, 3-15, 19, 21, 24, 82; c3:30-41 "user or client computer systems may be operable as individual terminals for providing 40 interfaces with the mainframe computing cloud," c40:35-45 "Content (e.g., 316) relating to various user (e.g., 316b) and/or user accounts ( e.g., 316a ). In at least one embodiment, the account content 316b may include user account information relating to accounts created for users who may be authorized by the DCO to have various types of privileges/access." Please note: together with the above and in context, this at least describes more than one customer of the plurality of customers within a predetermined tier having access to a predetermined portal.);
providing each enterprise of the plurality of enterprises within another predetermined tier of the hierarchy with access to a predetermined portal of the plurality of portals associated with that tier of the hierarchy via GUI upon a second computer system connected to the communications network (claim 20; see at least c40:35-45 “Content (e.g., 316) relating to various user (e.g., 316b) and/or user accounts ( e.g., 316a ). In at least one embodiment, the account content 316b may include user account information relating to accounts created for users who may be authorized by the DCO to have various types of privileges/access.”);
a customer of the plurality of customers within the predetermined tier of the hierarchy is an enterprise of the plurality of enterprises within the another predetermined tier of the hierarchy such that the customer of the plurality of customers within the predetermined tier of the hierarchy is an enterprise of the plurality of enterprises and has a predetermined subset of the plurality of customers within a next lower tier of the hierarchy as customers (claim 20; see at least c40:35-45 "Content (e.g., 316) relating to various user (e.g., 316b) and/or user accounts ( e.g., 316a ). In at least one embodiment, the account content 316b may include user account information relating to accounts created for users who may be authorized by the DCO to have various types of privileges/access."); 
each customer of the plurality of customers can be a customer of a subset of the plurality of enterprises within other higher tiers of the hierarchy via another portion of the hierarchy (claim 20; see at least fig. 26, c6:35-67, c89:34-53);
each enterprise of the plurality enterprises can have customers of the plurality of customers within other lower tiers of the hierarchy via a further portion of the hierarchy (claim 20; see at least fig. 26, c6:35-67, c89:34-53);
each enterprise of the plurality of enterprises is a customer of the plurality of customers and purchases via a portal of the plurality of portals associated with it for a predetermined period of time a predetermined subset of the plurality of physical computing resources from one or more other enterprises of the plurality of enterprises (claim 20; see at least c35:37-45, c37:20-28, c91:50-60, c196:30-40);
each customer of the plurality of customers is an enterprise of the plurality of enterprises for customers in a lower tier of the hierarchy and purchases via another portion of the plurality of portals for another predetermined period of time another predetermined subset of the plurality of physical computing resources from one or more enterprises of the plurality of enterprises (claim 20; see at least c35:37-45, c37:20-28, c91:50-60, c196:30-40);
the cloud software application in execution upon the remote server automatically manages allocations of the plurality of physical computing resources to the plurality of customers within the hierarchy and the plurality of enterprises within the hierarchy in dependence upon inputs received from the plurality of portals (claim 20; see at least c13:55-65 "accounts can be ... allocated for exclusive use by a given user/account) Account portal," c14:24-30, 55-60 " dedicated grid may include a group of physical servers in the Cloudware network which have been allocated for exclusive use by a specified user/account…. Cloudware User Interface Portal-portal application; provides web site, registration, billing and login");
the cloud software application manages the allocations of the plurality of physical computing resources independent of any applications executed by customers of the plurality of customers accessing that predetermined portion of the physical computing resources purchased by an enterprise of the plurality of enterprises of which they are customer (claim 20; see at least abstract, figs. 18, 30; c13:55-65, c14:24-30, 55-60; c91:50-60, c117:25-35, c196:30-40); and
each user of the plurality of users is a customer of the plurality of customers associated with an enterprise of the plurality of enterprises associated with a tier of the hierarchy tier of the hierarchy (claim 20; see at least abstract, figs. 18, 30; c117:25-35).

Claim 21. The method according to claim 19, wherein
each customer of the plurality of customers at a lowest tier of a portion of the hierarchy is associated with one or more users (claim 21; see at least c6:30-58, c12:35-40, c36:53-67, c48:53-67);	
each user of the one or more users is an employee of the customer of the plurality of customers associated accessing that portion of the physical computing resources purchased by the customer of the plurality of customers without paying for access to that portion of the physical computing resources (claim 21; see at least c39:47-59).

Claim 22. The method according to claim 19, wherein 
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises through which a subset of the plurality of customers purchasing a subset of the physical computing resources is branded by the cloud software application with branding associated with the enterprise of the plurality of enterprises (claim 22; see at least c77:40-45); and
at least one of a plurality of services and a pricing for each service the plurality of services offered by the enterprise of the plurality of enterprises are established by the enterprise of the plurality of enterprises through another portal of the plurality of portals (claim 22; see at least figs. 2B, 26-29, 55, 82).
Claim 23. (New) The method according to claim 19, wherein	•	each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish orders for a predetermined subset of the physical computing resources (claim 23; see at least c41 :5-40, c91 :50-60, c196:30-40).Claim 24. (New) The method according to claim 19, wherein	•	each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish one or more jobs relating to either an existing predetermined subset of the physical computing resources or a request for another predetermined subset of the physical computing resources (claim 24; see at least abstract, figs. 18, 30; c117:25-35.  Please note: claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted."));	•	each job of the one or more jobs comprises a plurality of tasks, each task associated with either the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 24; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment.).
Claim 25. (New) The method according to claim 19, wherein	•	each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish one or more jobs relating to either an existing predetermined subset of the physical computing resources or a request for another predetermined subset of the physical computing resources (claim 25; see at least abstract, figs. 18, 30; c117:25-35.  Please note: claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted."));	•	each job of the one or more jobs comprises a plurality of tasks, each task associated with either the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 25; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment.);	•	the jobs from the plurality of portals are added to a job queue where a job manager associated with the cloud software application executes each job within the job queue (claim 25; see at least c21:1-12, c23:60-67); and
a job may be associated with at least one of: provisioning of physical computing resources associated with the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 25; see at least abstract "network ... server grids which are deployed different geographic locations.  …utility computing resources for hosting various types of distributed applications. . .. application made up of distinct components ( e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments," figs. 1-18.  Please note: The phrase "at least one of" precedes the recitation of alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").); and 
generating or providing billing relating to the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 25; see at least c14:55-60 "Cloudware User Interface Portal-portal application; provides web site, registration, billing and login," c41:5-40.  Please note: claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  See previous comment.).
Claim 26. (New) The method according to claim 19, wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish one or more jobs relating to either an existing predetermined subset of the physical computing resources or a request for another predetermined subset of the physical computing resources (claim 26; see at least abstract, figs. 18, 30; c117:25-35.  Please note: claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted."));
each job of the one or more jobs comprises a plurality of tasks, each task associated with either the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 26; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment.);
the jobs from the plurality of portals are added to a job queue where a job manager associated with the cloud software application executes each job within the job queue (claim 26; see at least c21:1-12, c23:60-67);
a job may be associated with at least one of: provisioning of physical computing resources associated with the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 26; see at least abstract "network ... server grids which are deployed different geographic locations.  …utility computing resources for hosting various types of distributed applications. . .. application made up of distinct components ( e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments," figs. 1-18.  Please note: see previous comment concerning alternative limitations.); and
generating or providing billing relating to the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 26; see at least c14:55-60 "Cloudware User Interface Portal-portal application; provides web site, registration, billing and login," c41:5-40.  Please note: claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  See previous comment.); and
prioritization of the jobs within the job queue is dependent upon the portal of the plurality of portals adding the job (claim 26; see at least abstract, figs. 18, 30; c117:25-35).
Claim 27. (New) The method according to claim 19, wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish one or more jobs relating to either an existing predetermined subset of the physical computing resources or a request for another predetermined subset of the physical computing resources (claim 27; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment concerning alternative limitations.);
each job of the one or more jobs comprises a plurality of tasks, each task associated with either the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 27; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment.);
the jobs from the plurality of portals are added to a job queue where a job manager associated with the cloud software application executes each job within the job queue (claim 27; see at least c21:1-12, c23:60-67);
a job may be associated with at least one of: provisioning of physical computing resources associated with the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 27; see at least abstract "network ... server grids which are deployed different geographic locations.  …utility computing resources for hosting various types of distributed applications. . .. application made up of distinct components ( e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments," figs. 1-18.  Please note: see previous comment concerning alternative limitations.); and
generating or providing billing relating to the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 27; see at least c14:55-60 "Cloudware User Interface Portal-portal application; provides web site, registration, billing and login," c41:5-40.  Please note: claim language consisting of a series of optional or alternative limitations separated by “or” does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  See previous comment.); and
prioritization of the jobs within the job queue is dependent upon a web page within the portal of the plurality of portals adding the job (claim 27; see at least abstract, figs. 18, 30; c117:25-35).
Claim 28. (New) The method according to claim 19, wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish one or more jobs relating to either an existing predetermined subset of the physical computing resources or a request for another predetermined subset of the physical computing resources (claim 28; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment concerning alternative limitations.);
each job of the one or more jobs comprises a plurality of tasks, each task associated with either the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 28; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment.);
each task is associated with a type of task (claim 28; see at least abstract, figs. 6, 16-17);
each type of task has a task queue comprising those tasks of that type of task (claim 28; see at least abstract, figs. 6, 16-17); and 
each task knows how to communicate with the physical computing resources through one or more application programming interfaces (APis) to complete the task (claim 28; see at least c14:60-65, c34:30-45, 59-67; c74:49-60).
Claim 29. (New) The method according to claim 19, wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish one or more jobs relating to either an existing predetermined subset of the physical computing resources or a request for another predetermined subset of the physical computing resources (claims 29; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment concerning alternative limitations.);
each job of the one or more jobs comprises a plurality of tasks, each task associated with either the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 29; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment.);
each task is associated with a type of task (claim 29; see at least abstract, figs. 6, 16-17);
each type of task has a task queue comprising those tasks of that type of task (claim29; see at least abstract, figs. 6, 16-17);
each task knows how to communicate with the physical computing resources through one or more application programming interfaces (APis) to complete the task (claim 29; see at least c14:60-65, c34:30-45, 59-67; c74:49-60); and
each task is abstracted such that if a task is changed or a new task is added these changes are isolated to a task manager executing the tasks in that task queue associated with the task changed or added (claim 29; see at least abstract, figs. 6, 16-17).
Claim 30. (New) The method according to claim 19, further comprising providing an account suspension manger in communication with the cloud software application (claim 30; see at least c32:15-25 “means to define thresholds of normal behavior on appliance instances and connections, and detect and display abnormal behaviors on the visual layout of the application. This enables the user to 20 formulate and execute corrective actions”);
the account suspension manager monitoring all accounts associated with a client independent of whether an account of the client is associated with the client being an enterprise of the plurality of enterprises and a customer of the plurality of customers (claim 30; see at least fig. 38, c32:15-25, c34:45-58 “Shell(s) account shell provides the account user interface, including list of applications, infrastructure editor, monitoring, application and appliance control, etc”); wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish one or more jobs relating to either an existing predetermined subset of the physical computing resources or a request for another predetermined subset of the physical computing resources (claim 30; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment concerning alternative limitations.);
each job of the one or more jobs comprises a plurality of tasks, each task associated with either the existing predetermined subset of the physical computing resources or the request for another predetermined subset of the physical computing resources (claim 30; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comment.); and
upon a determination by the account suspension manager that a monetary balance of the client has dropped below a threshold the account suspension manager suspends all provision of the physical computing resources or services relating to the physical computing resources by adding a job to a job queue comprising the one or more jobs from each portal of the plurality of portals (claim 30; see at least figs. 29, 33; c12:42-50, c69:55-60 “Configuring monitoring parameters, alert thresholds, etc.,” c75:30-47).
Claim 31. (New) The method according to claim 19, wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises through which a subset of the plurality of customers purchasing a subset of the physical computing resources is branded by the cloud software application with branding associated with the enterprise of the plurality of enterprises (claim 31; see at least c77:40-45); and
at least one of a plurality of services and a pricing for each service the plurality of services offered by the enterprise of the plurality of enterprises are established by the enterprise of the plurality of enterprises through another portal of the plurality of portals (claim 31; see at least figs. 2B, 26-29, 55, 82);
each portal of the plurality of portals provides an enterprise of the plurality of enterprises associated with it with a means for the enterprise of the plurality of enterprises to add a product to a suite of products offered by the enterprise of the plurality of enterprises (claim 31; see at least figs. 26-27, c3:55-67, c13:20-46 “allowing the flexibility of dynamically adding additional resources on the fly ( e.g., to handle bursts in resource need/utilization) should conditions warrant. … as well as simply a pre-bought package”).
Claim 32. (New) The method according to claim 19, wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises through which a subset of the plurality of customers purchasing a subset of the physical computing resources is branded by the cloud software application with branding associated with the enterprise of the plurality of enterprises (claim 32; see at least c77:40-45); and
at least one of a plurality of services and a pricing for each service the plurality of services offered by the enterprise of the plurality of enterprises are established by the enterprise of the plurality of enterprises through another portal of the plurality of portals (claim 32; see at least figs. 2B, 26-29, 55, 82);
each portal of the plurality of portals provides an enterprise of the plurality of enterprises associated with it with a means for the enterprise of the plurality of enterprises to add a product to a suite of products offered by the enterprise of the plurality of enterprises (claim 32; see at least figs. 26-27, c3:55-67, c13:20-46 “allowing the flexibility of dynamically adding additional resources on the fly ( e.g., to handle bursts in resource need/utilization) should conditions warrant. … as well as simply a pre-bought package”); and
a potential customer of the enterprise of the plurality of enterprises upon selecting the product within another portal of the plurality of portals is presented with a real time cost of the product (claim 32; see at least fig. 28, c12:40-45, c41:1-12, c76:45-c77:9).
Claim 33. (New) The method according to claim 19, wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises through which a subset of the plurality of customers purchasing a subset of the physical computing resources is branded by the cloud software application with branding associated with the enterprise of the plurality of enterprises (claim 33; see at least c77:40-45); and
at least one of a plurality of services and a pricing for each service the plurality of services offered by the enterprise of the plurality of enterprises are established by the enterprise of the plurality of enterprises through another portal of the plurality of portals (claim 33; see at least figs. 2B, 26-29, 55, 82);
each portal of the plurality of portals provides an enterprise of the plurality of enterprises associated with it with a means for the enterprise of the plurality of enterprises to add a product to a suite of products offered by the enterprise of the plurality of enterprises (claim 33; see at least figs. 26-27, c3:55-67, c13:20-46 “allowing the flexibility of dynamically adding additional resources on the fly ( e.g., to handle bursts in resource need/utilization) should conditions warrant. … as well as simply a pre-bought package”); and 
a potential customer of the enterprise of the plurality of enterprises upon selecting the product within another portal of the plurality of portals is presented with a real time cost of the product (claim 33; see at least fig. 28, c12:40-45, c41:1-12, c76:45-c77:9); and
the customer once they have placed an order for the product has the ability to add at least one of central processing unit (CPU) resources, random access memory (RAM) resources and hard disk drive (HDD) resources to the order (claim 33; see at least figs. 21, 26, 28-29, c6:59-67.  Please note: see previous comments concerning alternative and optional limitations.).
Claim 34. (New) The method according to claim 19, wherein
each portal of the plurality of portals associated with an enterprise of the plurality of enterprises through which a subset of the plurality of customers purchasing a subset of the physical computing resources is branded by the cloud software application with branding associated with the enterprise of the plurality of enterprises (claim 34; see at least c77:40-45); and 
at least one of a plurality of services and a pricing for each service the plurality of services offered by the enterprise of the plurality of enterprises are established by the enterprise of the plurality of enterprises through another portal of the plurality of portals (claim 34; see at least figs. 2B, 26-29, 55, 82);
each portal of the plurality of portals provides an enterprise of the plurality of enterprises associated with it with a means for the enterprise of the plurality of enterprises to add a product to a suite of products offered by the enterprise of the plurality of enterprises (claim 34; see at least figs. 26-27, c3:55-67, c13:20-46 “allowing the flexibility of dynamically adding additional resources on the fly (e.g., to handle bursts in resource need/utilization) should conditions warrant. … as well as simply a pre-bought package”);
a potential customer of the enterprise of the plurality of enterprises upon selecting the product within another portal of the plurality of portals is presented with a real time cost of the product (claim 34; see at least fig. 28, c12:40-45, c41:1-12, c76:45-c77:9); and
the customer once they have placed an order for the product can pause the order wherein the cloud software application stores an image of the client order in storage such that the client can subsequently reinstate the order with a single button option within the portal of the plurality of portals associated with the customer (claim 34; see at least fig. 19, c6:43-67, c49:1-10).
Claim 35. (New) The method according to claim 19, wherein	•	each portal of the plurality of portals associated with an enterprise of the plurality of enterprises through which a subset of the plurality of customers purchasing a subset of the physical computing resources is branded by the cloud software application with branding associated with the enterprise of the plurality of enterprises (claim 35; see at least c77:40-45); and
at least one of a plurality of services and a pricing for each service the plurality of services offered by the enterprise of the plurality of enterprises are established by the enterprise of the plurality of enterprises through another portal of the plurality of portals (claim 34; see at least figs. 2B, 26-29, 55, 82);
each portal of the plurality of portals provides an enterprise of the plurality of enterprises associated with it with a means for the enterprise of the plurality of enterprises to add a product to a suite of products offered by the enterprise of the plurality of enterprises (claim 34; see at least figs. 26-27, c3:55-67, c13:20-46 “allowing the flexibility of dynamically adding additional resources on the fly ( e.g., to handle bursts in resource need/utilization) should conditions warrant. … as well as simply a pre-bought package”); and
a potential customer of the enterprise of the plurality of enterprises upon selecting the product within another portal of the plurality of portals is presented with a real time cost of the product (claim 35; see at least fig. 28, c12:40-45, c41:1-12, c76:45-c77:9); and 
the customer once they have placed an order for the product can pause the order wherein the cloud software application stores an image of the client order in storage such that the client can: subsequently reinstate the order with a single button option within the portal of the plurality of portals associated with the customer (claim 35; see at least fig. 19, c6:43-67, c49:1-10); and 
clone the paused order to expedite the addition of additional orders (claim 35; see at least c6:59-67, c7:1-6).
Claim 36. (New) The method according to claim 19, wherein	•	only the top tier of the hierarchy can directly configure the plurality of physical computing resources (claim 36; see at least c6:59-67).Claim 37. (New) The method according to claim 19, wherein
only the top tier of the hierarchy can directly configure the plurality of physical computing resources (claim 37; see at least c6:59-67); 
at least one of a plurality of services and a pricing for each service the plurality of services offered by the enterprise of the plurality of enterprises are established by the enterprise of the plurality of enterprises through a portal of the plurality of portals (claim 37; see at least figs. 2B, 26-29, 55, 82);
the enterprise of the plurality of enterprises manages a subset of the plurality of portals associated with its customers of the plurality of customers (claim 37; see at least c35:37-45, c37:20-28, c91:50-60, c196:30-40); and 
each service of the plurality of services provisioned by the enterprise of the plurality of enterprises is only accessible to users within the next lower tier in the hierarchy (claim 37; see at least c40:35-45 "Content (e.g., 316) relating to various user (e.g., 316b) and/or user accounts (e.g., 316a ). In at least one embodiment, the account content 316b may include user account information relating to accounts created for users who may be authorized by the DCO to have various types of privileges/access.").
Claim 38. (New) The method according to claim 19, wherein	•	a service or product offered by the enterprise of the plurality of enterprises to a subset of the plurality of customers is independent of a software application executed within an instance of the service or product (claim 38; see at least c77:40-45).
Claim 39. (New) The method according to claim 19, wherein
only the top tier of the hierarchy can directly configure the plurality of physical computing resources (claim 39; see at least c6:59-67);
each lower tier of the hierarchy associated with provisioning instantiations of a virtual computing machine within the plurality of physical resources provides the instantiations of a virtual computing machined independent of which software application or software applications are executed within the instantiation of the virtual computing machines (claim 39; see at least fig. 33, c6:35-67, c163:5-15);	•	only the top tier manages the instantiations of the virtual computing machines within the plurality of physical resources according to at least one of guaranteed service levels and guaranteed configurations for the instantiations of the virtual computing machines associated with the enterprise of the plurality of enterprises from whom a job of a plurality of jobs is ordered (claim 39; see at least fig. 33, c6:35-67, c163:5-15);	•	each portal of the plurality of portals associated with an enterprise of the plurality of enterprises allows a subset of the customers of the plurality of customers who are customers of the enterprise of the plurality of enterprises to establish the job of the plurality of jobs (claim 39; see at least figs. 15, 19; c6:43-67);	•	the job of the plurality of jobs comprises a plurality of tasks, each task associated with either an existing predetermined subset of the physical computing resources or a request associated with another predetermined subset of the physical computing resources (claim 39; see at least abstract, figs. 18, 30; c117:25-35.  Please note: see previous comments concerning alternative limitations);
each task is associated with a type of task (claim 39; see at least abstract, figs. 6, 16-17);
each type of task has a task queue comprising those tasks of that type of task (claim 39; see at least abstract, figs. 6, 16-17); and
each task is abstracted such that if a task is changed or a new task is added these changes are isolated to a task manager executing the tasks in that task queue associated with the task changed or added (claim 39; see at least abstract, figs. 6, 16-17).
Claim 40. (New) The method according to claim 19, wherein	•	only the top tier of the hierarchy can directly configure the plurality of physical computing resources (claim 40; see at least c6:59-67);	•	each lower tier of the hierarchy associated with provisioning instantiations of a virtual computing machine within the plurality of physical resources provides the instantiations of a virtual computing machined independent of which software application or software applications are executed within the instantiation of the virtual computing machines (claim 40; see at least fig. 33, c6:35-67, c163:5-15);	•	each at least one of a virtual service and a virtual product purchased by a customer of the plurality of customers is implemented as a virtual computing machine by the service provider (claim 40; see at least fig. 33, c6:35-67, c163:5-15); and 
either each virtual computing machine has at least one of a guaranteed service level and a guaranteed configuration established in dependence upon the enterprise of the plurality of enterprises the at least one of the virtual service and the virtual product was purchased from or each physical computing resource of the physical computing resources is virtually sold multiple times (claim 40; see at least fig. 33, c6:35-67, c163:5-15.  Please note: see previous comments concerning alternative limitations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill, International Publication Number WO 2009/155574 A1: teaches similar concepts such as structured cloud computing in a private business enterprise network. Does not clearly and explicitly recite hierarchically tiered portal structure.
IBM Technical Disclosure, "Method of creating a componentized architecture for unifying resource sharing scenarios in Cloud Computing environment": teaches a multi-tier structured cloud computing resource provisioning architecture implementing variety of resource sharing scenarios.
MARTINEZ, International Publication Number WO 2012/100092 A2: teaches cloud computing resources with an abstraction layer and different zones for security considerations for handling a software workload.
Martinez et al., Pub. No. US 2012/0185913 A1: teaches cloud computing resources with an abstraction layer and different zones for security considerations for handling a software workload.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 4, 2022